DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 11- 22 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/31/2022. Moreover, significant search burden exists. As stated in the office action, the p+ contacts and n+ contacts could have been pre-formed, there are no formation required. Or, do the contacts required to be spaced apart? The reason shown in the restriction requirements are still valid and hence, the restrictions are made final. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over BOSELLI et al. (US PGpub: 2018/0366460 A1), herein after BOSELLI, in view of Okawa et al. (US patent: 6894351 B2), herein after Okawa.
Regarding claim 1, BOSELLI teaches a method of fabricating, in FIG. 1-5 and it related explanation, an integrated circuit (IC), comprising: forming on a semiconductor surface layer of a substrate circuitry comprising a plurality of transistors configured together for realizing at least one circuit function including at least one lateral semiconductor controlled rectifier (SCR) including a pwell and an nwell (FIG. 1, Pwell and nwell), wherein the forming of the SCR comprises: forming a plurality of p+ contact regions (116 and 120) spaced apart from one another along a width of the pwell, and forming a plurality of n+ contact regions (122 and 130) spaced apart from one another along a width of the nwell.
BOSELLI does not explicitly teach lateral semiconductor controlled rectifier (SCR).
However, it is obvious to the skilled person in the field that these structures are SCR’s as FIG. 2 (a) and 2(b) (Description) as in Okawa.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use BOSELLI’s stack structure with other teaching from known arts like Okawa so that it can prevent destructions by static electricity, a method in which a protection circuit using SCR is connected to an output terminal and/or input terminal can be used. 
Regarding claim 2, BOSELLI teaches the method of claim 1, wherein the circuitry comprises a drain extended n-channel metal oxide semiconductor (DENMOS) transistor including a gate electrode, and wherein the SCR is formed using a same processing as the DENMOS transistor. It is known in the industry as taught and shown by Wu et al. (US 20170257088 A1). The examiner takes official notice of this feature. However, it is well known in the industry.
Regarding claim 3, BOSELLI teaches the method of claim 1, wherein the SCR is a junction SCR lacking a gate electrode (there are no gate electrode in SCR).
Regarding claim 4, BOSELLI teaches the method of claim 1, wherein the p+ contact regions and the n+ contact regions are each positioned at uniform intervals along the width of the pwell and the nwell, respectively (Fig. 1, n+ contact regions are each positioned at same intervals).
Regarding claim 5, BOSELLI teaches the method of claim 1, wherein a well-contact coverage ratio for the plurality of p+ contact regions and for the plurality of n+ contact regions contact regions is given by W/(W+S), where W is the width of the contact region and S is a spacing between adjacent contact regions, both being in a range from 25% to 75% ( width and height can be manipulated to make the ratio and arrive at claimed invention).
Regarding claim 6, BOSELLI teaches the method of claim 1, further comprising forming an n+ region in the pwell and a p+ region in the nwell, and forming a first interconnect connection between the n+ region and the p+ contact regions to provide a cathode contact and a second interconnect connector between the p+ diffusion and the n+ contact regions to provide an anode contact. (Paragraph [0032]-[0033])
Regarding claim 7, BOSELLI teaches the method of claim 6, wherein the forming of the first connector and the second connector both comprise forming a metal layer (Paragraph [0032]).
Regarding claim 8, BOSELLI teaches the method of claim 6, further comprising forming a dielectric isolation between the p+ contact regions and the n+ region and between the n+ contact regions and the p+ region (Paragraphs [0032]-[0033]).
Regarding claim 9, BOSELLI teaches the method of claim 8, wherein the dielectric isolation extends below the p+ contact regions and the n+ contact regions (as in FIG. 1-5, see how P+ contacts region and N+ contact regions are distanced by photoresist layer).
Regarding claim 10, BOSELLI teaches the method of claim 1, wherein the plurality of p+ contact regions includes a p+ contact region at each end of the pwell, and the plurality of n+ contact regions includes an n+ contact at each end of the nwell (as in FIG. 1-5 and their explanation). 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Farbiz et al. (US 2012/0161232  A1) teaches most of claim 1 in 
FIG. 1-9 and related paragraphs descriptions. Describes n-well, p-well, n+ and Contacts) and in it in the same field of endeavor (ROBUST ESD CELL WITH ADJUSTABLE HOLDING VOLTAGE). 
 Lee et al. (US 2004/0089909   A1) teaches most of claim 1 (Paragraph[0016]-[0023], [0037]-[0043] and FIG. 1-5, n-well, p-well lengths and P contacts , n contacts and DENMOS) and in it in the same field of endeavor (INTEGRATED CIRCUIT HAVING IMPROVED ESD PROTECTION).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828